NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JOHN GAILAN YATES-BAILEY,        )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D16-2789
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed June 30, 2017.

Appeal from the Circuit Court for
Hillsborough County; Lisa D. Campbell,
Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             In this Anders1 appeal, we find no error in Mr. Yates-Bailey's judgment or

sentence; however, we remand to the circuit court to correct a scrivener's error in the

order of revocation. The order states: "Found in Violation: Revoke probation and




             1
                 Anders v. California, 386 U.S. 738 (1967).
sentence the offender to 15 years['] Prison on [Count] 1 and 5 years['] Prison on [Count]

2." Although the remaining record is clear on this point, the order of revocation fails to

correctly recite that Yates-Bailey was found to have violated condition five of his

probation—failing to live without violating any law. Accordingly, the order or revocation

of probation is remanded for the circuit court to correct the scrivener's error to reflect the

violation of condition five.

               Affirmed; remanded to correct scrivener's error.


NORTHCUTT, SILBERMAN, and CRENSHAW, JJ., Concur.




                                             -2-